Title: From Alexander Hamilton to Timothy Pickering, [6 February 1797]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, February 6, 1797]
Dr Sir

I duly received your letter of the 23 of Jany with its inclosure, for which I am much obliged to you. I have read it with great pleasure. It is a substantial satisfactory paper will do good in this Country & as to France I presume events will govern there.
Is it not proper to call upon the Merchants to furnish your Department with statements & proofs of the spoliations which we have suffered from the French as was done when the English were in their mischievous Carreer?
Yrs. with true esteem

A HamiltonFeby 6. 1797

I received your other letter with certain enclosures.

T Pickering Esq
